  Case: 4:20-cv-01473-HEA Doc. #: 9 Filed: 10/14/20 Page: 1 of 1 PageID #: 352




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

BUSEY BANK,                                   )
                                              )
                                              )
       Plaintiff,                             )
                                              )
               v.                             )       No. 4:20CV1473 HEA
                                              )
BENJA INCORPORATED, et al.,                   )
                                              )
       Defendants.                            )


                                              ORDER

       IT IS HEREBY ORDERED that a hearing on Plaintiff’s Motion for Appointment of a

Receiver is set in this matter is set for October 15, 2020, at 10:30 a.m. and is to take place by

Zoom. Hearing participants will receive a separate email with a link to join the hearing by

Zoom. Members of the general public who wish to listen in to the hearing are directed to call the

following number to participate by phone: 1-669-254-5252, Meeting ID: 160 994

6867. Pursuant to Local Rule 13.02, all means of photographing, recording, broadcasting, and

televising are prohibited in any courtroom, and in areas adjacent to any courtroom, except when

authorized by the presiding judge. This includes proceedings ordered by the Court to be

conducted by phone or video.

       Dated this 14th day of October, 2020.


                                              ___________________________________
                                                  HENRY EDWARD AUTREY
                                                UNITED STATES DISTRICT JUDGE
